Citation Nr: 1637923	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability, to include bilateral lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matter on appeal in January 2013.  It denied the appeal in a September 2015 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Veteran, through his attorney, and the Secretary of VA submitted a Joint Motion for Remand (JMR).  In a June 2016 Order, the Court granted the Motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2016 JMR, the parties determined that, in its September 2015 decision, "the Board relied on the April 2013 VA examination report, reflecting a diagnosis of degenerative disk disease (DDD) and the opinion that the DDD was 'less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness,'" as the "examiner did not provide an adequate rationale for the opinion."  The parties noted that the "examiner reasoned that [the Veteran's] back condition was not linked to service because although [the Veteran's] service medical records contain '[t]wo exams indicat[ing] muscle strain, . . . there is no evidence in the medical literature that links soft tissue injuries to the development of arthritis.'"  The parties reasoned as follows:

... [T]he examiner's rationale does not address [Veteran's] reported back injury during service.  In this case, [Veteran] argues that his back disability stems from an event in service where he was transporting live ordinance and that the "cart ran off the elevator.  I grabbed one end of the cart which had a M[ER] Rack of 250 lb. bombs, totaling 1,500 lbs . . . I picked the entire back half of the skid up and sit it back on the elevator. . . My lower back popped, I was kind of in a twist.  I had turned with all the weight."  [R. at 275 (275-77) (April 26, 1991, correspondence from [the Veteran])].  He further stated that after that incident a doctor told him that he had over extended a vertebra in his lower back.  Id.  [The Veteran's] reported injury is significant because the examiner also explained that "[t]he literature emphasizes two categories of risk factors associated with back pain: extrinsic and intrinsic" and noted that "heavy physical labor" and "lifting and forceful movements" were examples of extrinsic risk factors.  [].  The examiner did not address the reported in-service incident or, otherwise, explain why such an event did not constitute "heavy physical labor" or a lifting and forceful movement to be considered an extrinsic risk factor for DDD.

The parties also found that, "to the extent that the examiner opined that [the Veteran] had a muscle strain during service and that 'there is no evidence in the medical literature that links soft tissue injuries to the development of arthritis,' the examiner's rationale did not address the post-service diagnoses of lumbar strain and myalgia recorded by [W.J.], M.D. in September and October 2008, or address whether [the Veteran] had a lumbar strain or myalgia related to service."  The parties further noted "that the September 2008 private treatment record reflects that [the Veteran] 'injured his back while in the service thirty yrs ago when he twisted his back and has had occasional aching pain since that time.'"

The parties concluded, therefore, "that remand is warranted for a new VA examination or medical opinion that provides an opinion with an adequate rationale, consistent with this motion."  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, in August 2016, the Veteran authorized VA to obtain records in connection with his claim from three private providers.  As of September 2016, it appears that the AOJ is in the process of attempting to obtain such records.  The AOJ should continue to attempt to obtain such records pursuant to 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the private treatment records identified by the Veteran in his August 2016 authorization form pursuant to 38 C.F.R. § 3.159(c)(1).

2.  Obtain all outstanding pertinent VA medical records dated from April 2009 to the present.

3.  Forward the claims file to the VA examiner who provided the April 2013 examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  After reviewing the claims file and a copy of this Remand, the examiner should answer the following:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any currently diagnosed low back disability, and any associated abnormality of the lower extremity, began during, is the result of, or is otherwise related to service, to specifically include the Veteran's asserted in-service back injury.  The Veteran asserts such injury resulted from grabbing a 1,500 lbs cart to put it back on an elevator, that his lower back popped, and that, after that incident, a doctor told him that he had over extended a vertebra in his lower back.  The examiner should review the Veteran's statements regarding this incident, including his April 1991 written statement.

The examiner should also address the post-service diagnoses of lumbar strain and myalgia recorded by Dr. W.J. in September and October 2008 treatment records, determine whether the Veteran has any current lumbar strain or myalgia, and, if so, determine whether any such disability is related to the Veteran's in-service muscle strain or soft tissue injury.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



